Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Kris Durschmidt
(OI File No.: L-08-40143-9),
Petitioner
Vv.

The Inspector General.

Docket No. C-10-675
Decision No. CR2224

Date: August 20, 2010

DECISION

Petitioner, Kris Durschmidt, asks review of the Inspector General’s (I.G.’s) determination
to exclude her from participation in the Medicare, Medicaid, and all federal health care
programs under section 1128(b)(4) of the Social Security Act. The I.G. has moved to
dismiss, arguing that the appeal is untimely. I agree and dismiss Petitioner’s appeal.

Petitioner’s hearing request must be dismissed pursuant to
42 C.F.R. § 1005.2(e)(1), because it was not timely filed.!

In a letter dated December 31, 2009, the I.G. advised Petitioner that, because the State of
Arizona revoked her license to practice as a nursing assistant for reasons bearing on her
professional competence, professional performance, or financial integrity, she was
excluded from participation in Medicare, Medicaid, and all federal health care programs.
With the notice letter, the I.G. sent Petitioner an explanation of her appeal rights: she
was entitled to a hearing before an administrative law judge (ALJ) if she filed a written
request for review within sixty days after receiving the notice. CMS Ex. | at 3.

' [make this one finding of fact/conclusion of law.
Petitioner filed her hearing request on April 27, 2010 (received in the Civil Remedies
Division on May 3, 2010). Although the request is dated April 17, it is postmarked April
27. Documents are considered filed on the date they are mailed. 42 C.F.R.

§ 1005.11(a)(4).

The I.G. filed a motion to dismiss and informal brief, accompanied by six exhibits (I.G.
Exs. 1-6). Petitioner filed a response with five attachments and ten exhibits (P. Exs. 1-
10). The LG. submitted a reply brief.

The regulations governing these proceedings grant me virtually no discretion. An
aggrieved party must request a hearing within sixty days after receiving notice of the
exclusion. 42 C.F.R. § 1001.2007(b). The date of receipt is presumed to be five days
after the date of the notice unless there is a reasonable showing to the contrary. 42 C.F.R.
§ 1005.2(c). The regulations do not include a good-cause exception for untimely filing;
they provide that the ALJ will dismiss a hearing request that is not filed in a timely
manner. 42 C.F.R. § 1005.2(e)(1); John Maiorano, R. Ph., v. Thompson, Civil Action
No. 04-2279, 2008 WL 304899, at *6 (D.N.J. Feb. 1, 2008)

In this case, we presume that Petitioner received the notice on January 5, 2010. Since the
sixtieth day thereafter fell on a Saturday, her hearing request was due no later than March
8, 2010. 42 C.F.R. § 1005.12(a). She filed her hearing request more than seven weeks
too late.

Petitioner does not deny that she timely received the I.G.’s notice letter. Instead, she
points out that, by electronic mail sent on April 10, 2010, she asked the LG. to take her
name off the exclusion list. P. Br. at 6; P. Ex. 4 at 1-3. Even if I accepted this
correspondence as a hearing request (which it plainly is not), Petitioner submitted it well
after the March 8 deadline.

I therefore have no discretion here, and I dismiss Petitioner’s request for a hearing
pursuant to 42 C.F.R. § 1005.2(e)(1).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

